UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A X Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. For the quarterly period ended December 31, 2008 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission File Number 0-15224 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado84-0969445 (State of incorporation)(I.R.S. Identification No.) 7334 South Alton Way, Suite F, Centennial, Colorado80112 (Address of principal executive offices)(Zip
